                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARCUS MANDELLE KELLEY,

       Petitioner,            Civil No. 2:18-CV-11161
                              HONORABLE DENISE PAGE HOOD
v.                            CHIEF UNITED STATES DISTRICT JUDGE

DEWAYNE BURTON,

       Respondent.
                                     /

     ORDER GRANTING THE MOTION FOR A STAY PENDING APPEAL

       This matter is before the Court on respondent’s motion for immediate

consideration and for a stay pending the appeal of the Court’s decision to

grant habeas relief to the petitioner. For the reasons stated below, the

motions are GRANTED.

       On May 1, 2019, this Court granted petitioner a conditional writ of

habeas corpus, on the ground that the prosecution violated Brady v.

Maryland, 373 U.S. 83 (1963) and Giglio v. United States, 405 U.S. 150

(1972) by withholding or failing to disclose evidence that the officer in

charge of petitioner’s criminal case had lied in a prior drug case and was

being investigated for perjury and misconduct by the Oakland County

Sheriff Department at the time of petitioner’s trial, for which he was

                                         1
subsequently discharged from employment. See Kelley v. Burton, 377 F.

Supp. 3d 748 (E.D. Mich. 2019).

       Respondent has filed a motion for a stay pending appeal.

       There is a presumption that a successful habeas petitioner should be

released from custody pending the state’s appeal of a federal court

decision granting habeas relief, but this presumption may be overcome if

the judge rendering the decision, or an appellate court or judge, orders

otherwise. Hilton v. Braunskill, 481 U.S. 770, 774 (1987); Workman v. Tate,

958 F. 2d 164, 166 (6th Cir. 1992); F.R.A.P. Rule 23(C). Because habeas

proceedings are civil in nature, the general standards of governing stays of

civil judgments should also guide courts when they must decide whether to

release a habeas petitioner pending the state’s appeal. Hilton, 481 U.S. at

776.

       The factors regulating the issuance of a stay are:

       (1) whether the stay applicant has made a strong showing that
       he is likely to succeed on the merits;
       (2) whether the applicant will be irreparably injured absent a
       stay;
       (3) whether the issuance of the stay will substantially injure the
       other parties interested in the proceeding; and
       (4) where the public interest lies.

       Hilton v. Braunskill, 481 U.S. at 776; Workman v. Tate, 958 F.2d at
166.

                                       2
      Although this Court disagrees with respondent’s claim that he has

made a strong showing that he is likely to succeed on the merits of the

case on appeal, the Court will grant respondent a stay pending appeal.

Although petitioner may suffer injury from his continued confinement

pursuant to a conviction that this Court has found to be constitutionally

infirm, “it would be a waste of judicial resources for the appeal to proceed

in the Sixth Circuit Court of Appeals, while simultaneously requiring the

State to grant relief to Petitioner.” Williams v. Booker, 715 F. Supp. 2d 756,

770 (E.D. Mich. 2010); rev’d on other grds, 454 F. App’x 475 (6th Cir.

2012).

      Accordingly, the Court will grant respondent’s motion for a stay

pending appeal. (ECF # 13).

                              s/Denise Page Hood
                              DENISE PAGE HOOD
                              CHIEF UNITED STATES DISTRICT JUDGE
Dated: July 30, 2019




                                      3
